Appeal from a judgment of the Supreme Court (Ceresia, Jr., J.), entered March 20, 2006 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request for parole release.
In 1983, petitioner was convicted of murder in the second degree and was sentenced to 15 years to life in prison. In August 2004, he made his fourth appearance before respondent for parole release. Following a hearing, petitioner’s request for parole release was denied and he was ordered held for an additional 24 months. After the determination was affirmed on administrative appeal, petitioner commenced this CPLR article 78 proceeding. Following joinder of issue, Supreme Court dismissed the petition and this appeal ensued.
It has come to this Court’s attention that petitioner reappeared before respondent in August 2006 at which time his request for parole release was again denied. In view of this, the appeal must be dismissed as moot (see Matter of Kalwasinski v Pataki, 25 AD3d 835 [2006]).
Cardona, PJ., Crew III, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.